           Case 1:18-cv-06165-ALC Document 28 Filed 01/18/19 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
_________

                                            January 18, 2019

VIA ECF

Hon. Andrew L. Carter, Jr
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

                                            Re:   Galindo Garcia et al v. John Doe Corp. et al.
                                            Case No. 18-cv-06165-ALC

Dear Judge Carter:

        This office represents Plaintiff Marxlenin Galindo Garcia in the above-referenced matter.
We write to update the Court on the status of this matter. Plaintiff obtained Certificates of Default
from the Clerk on November 28, 2018. Defendants have thus far failed to appear and we therefore
respectfully request that the Court permit us to file and serve on Defendants a default motion on
or before February 8, 2019.

        We thank the Court for its time and attention to this matter.


                                            Respectfully Submitted,

                                            /s/ Paul Hershan
                                            Paul Hershan, Esq.

                                            Attorney for Plaintiff




                          Certified as a minority-owned business in the State of New York
